—Order, Supreme Court, Bronx County (Barry Salman, J.), entered January 28, 1998, which, to the extent appealed from, denied the motion by defendant-appellant Ann Zuckerman for summary judgment, unanimously reversed, on the law, without costs or disbursements, and the motion granted. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint.
This is an action for personal injuries arising from a dog biting plaintiff at or near a two-family home owned by defendant-appellant Zuckerman at 5914 Spencer Avenue in the Bronx. The record indicates that the incident occurred outside the premises of 5914 Spencer Avenue and then continued between 5914 and 5926 Spencer Avenue. The landlord has no responsibility to passersby who are injured outside the landlord’s premises (Rodriguez v Oak Point Mgt., 87 NY2d 931). Concur— Lerner, P. J., Sullivan, Nardelli, Rubin and Saxe, JJ.